Case 2:16-cv-14331-TGB-SDD ECF No. 62, PageID.778 Filed 05/18/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

EHSAN MOHAMAD OUZA,                                   2:16-CV-14331-TGB

                   Plaintiff,

                                                             ORDER
      vs.

CITY  OF  DEARBORN               HEIGHTS,     HONORABLE TERRENCE G. BERG
JORDAN DOTTOR,

                   Defendants.



                                ORDER OF DISMISSAL

      The Court was notified that the parties had reached a resolution in this

matter. Therefore, the case will be dismissed.

      Accordingly, it is ORDERED that the Complaint is DISMISSED WITH

PREJUDICE. The Court retains jurisdiction over this matter to enforce the terms

of the settlement agreement. See, e.g., Moore v. United States Postal Serv., 369 Fed.

App’x 712 (6th Cir. 2010).

      DATED this 18th day of May, 2021.

                                       BY THE COURT:



                                       /s/Terrence G. Berg
                                       TERRENCE G. BERG
                                       United States District Judge
